CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: l Of 10 PAGE|D #Z 345

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
KAREN EVANS, on behalf of herself and Case No. 17-cv-515
others similarly situated,
Plaintifi", Judge: Edmund A. Sargus
Magistrate Judge: Elizabeth Preston
v. Deavers

CONSUMER SALES SOLUTIONS, LLC APPROVING SETTLEMENT, AND
WITH RESPECT TO CLASS NOTICE,

Defendams. coURT APPRovAL HEARING AND
| ADMINISTRATIoN

AMERICAN POWER & GAS, LLC, ` ORDER PRELIMINARILY

 

Upon consideration of the Parties’ Settlement Agreement dated December 10, 2018 (the
“Settlement Agreement” or “Agreement”), Plaintifi’ s Unopposed Motion for Preliminary
Approval of Class Action Settlement Agreement, and the pleadings and other materials on file in
this Action, IT IS HEREBY ORDERED AS FOLLOWS:

1. The Settlement Agreement and the exhibits thereto are hereby incorporated by
reference in this Order as if fullyr set forth herein. Capitalized terms in this Order shall, unless
otherwise defined herein, have the same meaning as in the Agreement.

2. For purposes of the Settlement, the Settlement Class shall be defined as all
persons in the United States who Were the users or subscribers of a cellular telephone number
identified on the Class Phone Nurnber List to which the Defendants, themselves or through a
third party, made a telephone call using the ViciDial technology between June 14, 2013 and
August 31, 2018. Subject to further consideration at the Court Approval Hearing described in
Paragraph 13 below, this Court preliminarily finds that this Settlernent Class meets the relevant

requirements of Fed. R. Civ. P. 23(a) and (b)(3) for purposes of the Settlement.

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 2 Of 10 PAGE|D #Z 346

3. For purposes of the Settlement, and after considering the relevant factors in Fed.
R. Civ. P. 23 and subject to further consideration at the Court Approval Hearing, Representative
Plaintiff, Karen Evans, is provisionally appointed as the representative of the Settlement Class.

4. For purposes of the Settlement, and after considering the relevant factors in Fed.
R. Civ. P. 23 and subject to further consideration at the Court Approval Hearing, JB Hadden,
Brian K. Murphy and Jonathan P. Misny (of Murray Murphy Moul Basil LLP), Anthony
Paronich and Edward A. Broderick (of Broderick and Paronich, P.C.), and Samuel J. Strauss (of
Turke and Strauss LLP) are provisionally appointed as Class Counsel.

5. For purposes of the SettlemenL KCC, LLC is approved and designated as the
Settlement Administrator for the Settlement.

6. Pursuant to Fed. R. Civ. P. 23, the terms of the Settlement Agreement, and the
Settlement provided for therein, are preliminarily approved as (a) fair, reasonable, and adequate
in light of the relevant factual, legal, practical and procedural considerations of the Action,
(b) free of collusion to the detriment of Class Members, and (c) Within the range of possible Hnal
judicial approval, subject to further consideration thereof at the Court Approval Hearing
described at Paragraph 13 of this Order. In reaching this preliminary determination, the Court
has specifically considered Whether the Representative Plaintiff and Class Counsel have
adequately represented the Settlement Class in the proceedings to date; the proposed Settlement
was negotiated at arm’s length; the proposed relief available to the Settlement Class appears to
be adequate, taking into account the costs, risks, and delay of trial and appeal; the anticipated
effectiveness of the proposed method for distributing the proposed relief available to the
Settlement Class, including the proposed method of processing class-member claims; the terms

of any proposed award of attorney’s fees, including timing of payment, are reasonable, and the

CaSe: 2217-CV-OO515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 3 Of 10 PAGE|D #Z 347

proposed Settlement treats members of the Settlement Class equitably relative to each other.
With these considerations, the Settlement Agreement and the Settlement are sufficient to warrant
notice thereof, as set forth below, and a full hearing on the Settlement.

7. Pursuant to the terms of the Settlement Agreement, Defendants and the Settlement
Adrninistrator are hereby directed (a) to prepare the Class Member List; (b) to provide notice of
the Settlement and the Court Approval Hearing to each Class Member by mailing a copy of the
postcard Class Notice, substantially in the form of the document attached to the Agreernent as
Exhibit C, to each Class Member at the address on the Class Member List as updated by the
Settlement Administrator within 30 days of the entry of this Order; (c) to post the Full Class
Notice, substantially in the form of the document attached to the Agreement as Exhibit D on the
Settlement Website, in accordance with the terms of the Agreement; and (d) to post the Claim
Form and the Settlement Agreement on the Settlement Website. Before mailing the Class Notice
or posting the Full Class Notice, the Settlement Administrator shall fill in all applicable dates and
deadlines in the Class Notice and Full Class Notice to conform to the dates and deadlines
specified in this Order. The Settlement Administrator shall also have discretion to format the
form or substance Class Notice and/or Full Class Notice in a reasonable manner before mailing
or posting, as applicable, to minimize mailing or other administration costs.

8. If any Class Notice mailed pursuant to the Settlement Agreernent and this Order is
returned by the United States Postal Service (“Postal Service”) as undeliverable, then the
Settlement Administrator shall re-mail the Class Notice to the forwarding address, if any,
provided by the Postal Service on the face of the returned mail. Other than as set forth above,
Representative Plaintiff, Class Counsel, Defendants and the Settlement Administrator shall have

no other obligation to re-mail Class Notices returned by the Postal Service as undeliverable.

CaSe: 2217-CV-OO515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 4 Of 10 PAGE|D #Z 348

9. The Court finds that the Settlement Agreement’s plan for direct mail and other
notice to Class Members is the best notice practicable under the circumstances and satisfies the
requirements of due process and Fed. R. Civ. P. 23. That plan is approved and accepted. This
Court further finds that the Class Notice, Full Class Notice and Claim Form comply with Fed. R.
Civ. P. 23 and are appropriate as part of the notice plan and the Settlement, and thus they are
hereby approved, adopted and authorized for dissemination or posting. This Court further finds
that no other notice to Class Members other than that identified in the Agreement is reasonably
necessary in the Action.

10. Any Class Member who wishes to be excluded from the Settlement Class and not
be bound by the Settlement Agreement must complete and mail a request for exclusion (“Opt-
Out”) to the Settlement Administrator at the address set forth in the Full Class Notice,
postmarked no later than April 2, 2019. For a Class Member’s Opt-Out to be valid, it must be
timely (as judged by the postmark deadline set forth above) and (a) state the Class Member’s
full name, address, and telephone number; (b) contain, to the extent known to the Class
Member, the cellular telephone number as to which the Class Member seeks exclusion; (c)
contain the Class Member’s personal and original signature or the original signature of a
person previously authorized by law, such as a trustee, guardian or person acting under a power
of attomey, to act on behalf of the Class Member with respect to a claim or right such as those
in the Action (z'.e., oonformed, reproduced, facsimile, or other non-original signatures are not
valid); and (d) state unequivocally the Class Member’s intent to be excluded from the
Settlement Class, to be excluded from the Settlement, not to participate in the Settlement,
and/or to waive all rights to the benths of the Settlement. Any Class Member who does not

submit a timely Opt-Out, or otherwise comply with all requirements for opting-out as

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 5 Of 10 PAGE|D #Z 349

are contained in the Agreement, the Full Class Notice, and this Order, shall be bound by the
Agreement, including the Release, as embodied in Paragraphs 4.01 through 4.03 of the
Agreement, and any Final Order and Judgment entered in the Action. Further, any Class
Member Who is a Successful Opt-Out shall be excluded from the Settlement, and shall not
receive any benefits of the Settlement, and shall have no standing to object to the Settlement.

11. On or before the date of the Court Approval Hearing, Class Counsel, Counsel for
the Defendants and/or the Settlement Administrator shall create a comprehensive list of
Successful Opt-Outs and file the list with the Court under seal to protect the privacy interests of
the Successful Opt-Outs. Without implication of limitation, and consistent with terms of the
Settlement Agreement, the identification any person on the list of Successful Opt-Outs is not and
shall not be construed as either a determination by this Court or an admission or conclusion by
the Parties, Plaintiffs’ Counsel or Counsel for the Defendants that such person is a member of the
Settlement Class.

12. Any Class Member who is not a Successful Opt-Out and who wishes to object to
the proposed Settlement must mail and postmark, or hand-deliver, a written objection to the
Settlement (“Objection”) to Class Counsel and Counsel for the Defendants, at the addresses set
forth in the Full Class Notice, and mail or hand-deliver the Objection to the Court, on or before
April 2, 2019. Each Objection must: (a) set forth the Class Member’s full name, current
address, and telephone number; (b) identify the cellular telephone number of the Class
Member that brings him or her within the scope of the Settlement Class; (c) contain the Class
Member’s original signature (conformed, reproduced, facsimile, or other non- original
signatures will not be valid); (d) state that the Class Member objects to the Settlement, in whole

or in part; (e) set forth a statement of the specific legal and factual basis for the objection;

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 6 Of 10 PAGE|D #Z 350

(f) state whether it applies only to the objector, to a specific subset of the class, or to the entire
class; and (g) provide copies of any documents that the Class Member wishes to submit in
support of his/her position. Any Class Member who does not submit a timely Objection in
complete accordance with this Order, the Full Class Notice, and the Settlement Agreement shall
not be treated as having submitted a valid Objection to the Settlement in the absence of approval
by the Court.

13. A hearing (the “Court Approval Hearing”) shall be held before the undersigned at
10:00 A.M. on May 21, 2019 in the United States District Court for the Southern District of
Ohio, Joseph P. Kinneary U.S. Courthouse, Courtroom 301, 85 Marconi Boulevard, Columbus,
Ohio 43215, to determine, among other things, (a) Whether the proposed Settlement should be
approved as fair, reasonable and adequate, (b) whether the Action should be dismissed with
prejudice pursuant to the terms of the Settlement Agreement, (c) whether Class Members should
be bound by the Release set forth in the Settlement Agreement, (d) Whether Class Members
should be subject to a permanent injunction that, among other things, bars Class Members from
commencing, prosecuting, or assisting in any lawsuit against the Released Persons that asserts or
purports to assert matters within the scope of the Release, (e) the amount of any Attorney
Fee/Litigation Cost Award to be made to Plaintif`fs’ Counsel, if any, upon application pursuant to
Paragraph 2.29 of the Settlement Agreement, and (f) the amount of any Class Representative
Award to be made to Representative Plaintiff, if any, upon application pursuant to Paragraph
2.31 of the Settlement Agreement This hearing may be postponed, adjoumed, or continued by

order of the Court without further written notice to the Settlement Class.

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 7 Of 10 PAGE|D #Z 351

14. Representative Plaintiff’s motion for final approval of the Settlement, as well as
any application for an Attorney Fee/Litigation Cost Award and any application for a Class
Representative Award by Plaintiff and/or Plaintiff’s Counsel, shall be filed with the Court no
later than thirty-five (35) days before the Court Approval Hearing, All other submissions by
Representative Plaintiff or Defendants concerning the Settlement also shall be filed no later than
seven (7) days before the Court Approval Hearing.

15. It is not necessary for a Class Member to appear at the Court Approval Hearing,
However, any Class Member who Wishes to appear at the Court Approval Hearing, whether pro
se or through counsel, must file a Notice of Appearance in the Action, and mail and posttnark, or
hand-deliver, the notice to Class Counsel and Counsel for the Defendants on or before April 2,
2019.

16. No Class Member shall be permitted to raise matters at the Court Approval
Hearing that the Class Member could have raised in an Objection, but failed to raise.

17. Any Class Member who wishes to file a motion in the Action must file the motion
with the Court, and contemporaneously mail and postmark, or hand-deliver, the motion, together
with all supporting documents, to Class Counsel and Counsel for the Defendants on or before
April 2, 2019.

18. Any Class Member who fails to comply with this Order, the Class Notice, and/or
the Agreement shall be barred from appearing at the Court Approval Hearing,

19. The postmark and electronic submission deadline for Valid Claim Forms is
April 2, 2019.

20. All other events contemplated by the Settlement Agreement to occur afier this

Order and before the Court Approval Hearing, including Defendants’ provision of notice of the

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 8 Of 10 PAGE|D #Z 352

Settlement pursuant to 28 U.S.C. § 1715 (“Section 1715”), shall be governed by the Agreement
and Section 1715, as applicable, to the extent not inconsistent herewith.

21. The Parties are hereby authorized to retain the Settlement Administrator to assist
in effectuating the terms of, and administering, the Settlement.

22. All proceedings in the Action, other than such as may be necessary to carry out
the terms and conditions of the Settlement Agreement or the responsibilities related or incidental
thereto, are stayed and suspended until further order of this Court.

23. If Final Approval of the Settlement is not achieved, or if the Settlement is
terminated for any reason, the Settlement and all proceedings had in connection therewith shall
be without prejudice to the status quo ante rights of the parties to the Action, and all orders
issued pursuant to the Settlement may be vacated upon a motion or stipulation B'om the Parties.
ln such an event, the Settlement and all negotiations concerning it shall not be used or referred to
in this Action for any purpose whatsoever. This Order shall be of no force or effect if Final
Approval does not occur for any reason, and nothing in this Order shall be construed or used as
an admission, concession, or declaration by or against Defendants of any fault, wrongdoing
breach, or liability. Nor shall this Order be construed by or against Representative Plaintiff or
the Class Members that their claims lack merit or that the relief requested in this Action is
inappropriate, improper, or unavailable, or as a waiver by any Party of any claims or defenses it
may have. Nor shall this Order be construed or used to show that certification of one or more
classes is required or appropriate if the Action were to be litigated rather than settled.

24. Neither the Settlement nor the Settlement Agreement constitutes an admission,

concession, or indication by the Parties of the validity of any claims or defenses in the Action or

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 9 Of 10 PAGE|D #Z 353

of any wrongdoing, liability, or violation of law by Defendants, which deny all of the claims and
allegations raised in the Action.

25. The Court reserves the right to approve the Settlement with such modifications, if
any, as may be agreed to by Representative Plaintiff and Defendants and without further notice
to the Class Members.

26. Pending this Court’s decision on whether to finally approve the Settlement in this
Action, Representative Plaintiff, all Class Members (excepting those who are Successful Opt-
Outs), Class Counsel, and Plaintiffs’ Counsel are preliminary enjoined fi‘om commencing,
prosecuting, or assisting in any lawsuit against the Released Persons that asserts or purports to
assert matters within the scope of the Release.

27. Representative Plaintiff, Class Counsel, Plainan’ Counsel and each of the
Releasing Persons shall not, without prior approval of this Court, (a) issue, or otherwise cause to
be issued, any press release, advertisement lnternet posting or similar document concerning the
Action and/or the facts and circumstances that were the subject of, or disclosed in discovery in,
the Action, excepting only such documents created and disbursed as part of the Class Notice
and/or Full Class Notice; or (b) make any extrajudicial statements concerning the Action; the
facts and circumstances that Were the subject of, or disclosed in discovery in the Action; or the
Settlement of the Action, excepting only that (i) such statements may be made to individual
Class Members or the individual Class Member’s counsel in one-on-one communications or as
part of the Class Notice and/or Full Class Notice, (ii) statements concerning the fact of the
Settlement and its terms and otherwise public information about the Action may be disclosed by
Representative Plaintiff and Plaintiff’ s Counsel in response to inquiries directed to them by a

member of the media, provided that Representative Plaintiff and Plaintiff"s Counsel refrain fi'om

CaSe: 2217-CV-00515-EAS-EPD DOC #Z 58 Filed: 12/14/18 Page: 10 Of 10 PAGE|D #Z 354

making any disparaging statements about the Defendant Parties of any kind whatsoever in the
course of responding to such inquiries, and (iii) general statements concerning the fact of the
Settlement and its terms and otherwise public information about the Action may be made on the
firm websites of Class Counsel, provided that such content contains no disparaging statements
about the Defendant Parties of any kind whatsoever.

28. The Parties shall meet and confer in good faith to resolve any dispute concerning
the Settlement Agreement and/or this Order and, to the extent any such dispute cannot be
resolved between them, present the matter to this Court for resolution.

The Clerk is DIRECTED to file a Take Notice of the Final Approval Hearing set for

May 21, 2019 at 10:00 A.M.

IT IS SO ORDERED.

\;_\w~;o\a /£`x§\ /

DATE EDMUND ARGUS, JR.
CHIEF IT STATES DISTRICT JUDGE

10

